Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 08, 2022 has been entered.

Response to Amendment   

Applicant's Amendments and Accompanying Remarks filed on June 08, 2022 have been entered and considered. Claims 1, 2, 4 – 5, 7 - 9, 29 – 35, 37 and 40 - 42 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, including the Declaration by inventor Luo, the examiner has withdrawn the 103 rejections over Guo as detailed in Office action dated December 10, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

    Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. US 2015/0231829 A1 (Haider, with provisional application filing date 09/12/2014) in view of GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo),  as evidenced by Nemoto JP-2005336468 A (Nemoto). English abstract of the Nemoto reference is relied upon herein. 

Considering claims 1, 2, 4, 37 Haider teaches an assembly that is configured to be coupled to and communicate with a 3D printer having a printer head includes a color-application unit positioned upstream of the 3D. The color-application unit is configured to receive a filament and direct the filament to the printer head of the 3D printer. The assembly also includes a color applicator coupled to the color-application unit. The color applicator is operable to selectively apply color to an interior surface of the filament. Further, at [0031 and 0064] Haider teaches that the preferred material is poly(lactic acid) or PLA, and it may have any suitable size or shape. In the illustrated embodiment, the first filament portion is substantially cylindrical or rod-shaped and may have a diameter in the range of 0.5-3.0 mm, with a preferable diameter of about 1.75 mm. Furthermore, at [0034] Haider teaches that  in operation and with reference to FIGS. 1-4, the first filament is advanced by the first motor 164 from the first spool 148 and moves through the conduit 140 in the body 120 of the color-application unit 104.  
As to the limitation requiring that the filament is capable of passing through a ring gauge as claimed, because Haider’s filament is of same dimension as Applicant’s and it is substantially cylindrical or rod-shaped; it is expected to be capable of passing through a ring gauge as claimed. 
Moreover, Haider does not specifically recognize that the PLA has a crystallinity of 10 – 40 %, not that its d-lactic acid content is lower than 15 %. However, Guo teaches crystalline PLA filament obtained from solvent-cast printing. Further, Guo teaches that polymer 4032D, which is a semi-crystalline PLA from Natureworks, and it is known to have a d-lactic content of 1.4 % [Nemoto at abstract]. Therefore, it would have been obvious to one of skill in the art to select PLA 4032D as the polymer in Haider’s assembly when it is desired to produce 3D prints comprising a crystalline degradable material. Further, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 
	As to the crystallinity limitation in claim 37, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges.  
    
Considering claims 5 and 40, Guo teaches at [Pg. 1148, R. Col., 8 – 11] that the melting temperature of the PLA filament is 166 degrees C.

Considering claims 6 – 8, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 

Claims 9, 29 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. US 2015/0231829 A1 (Haider) in view of GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) and further in view of Suzuki et al. JP-2010150365 A (Suzuki), as evidenced by Nemoto JP-2005336468 A (Nemoto). English abstract of the Nemoto reference is relied upon herein. 

Considering claims 9 and 32, Haider in view of Guo is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize the use of nucleating agent in the PLA filament processing. However, Suzuki teaches a crystal nucleating agent consisting of an aromatic sulfonate (I) used for poly(lactic acid)compositions for molding articles. The poly-lactic-acid resin composition formed using the crystal nucleating agent has excellent melt molding property and optical purity. The molded material formed using the crystal nucleating agent has excellent heat resistance, rigidity, flexibility and durability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use Suzuki’s nucleating agent in Haider-Guo’s PLA filament processing when it is desire to provide the filament with optical purity and excellent heat resistance. 

Considering claims 29 and 30, Suzuki teaches that the content of crystal nucleating agent is 0.01-10 parts mass with respect to polylactic resin (100 parts mass).

Claims 9, 29 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. US 2015/0231829 A1 (Haider) in view of GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) and further in view of Suzuki et al. JP-2010150365 A (Suzuki) and of Wang et al. WO 2008/128448 A1 (Wang), as evidenced by Nemoto JP-2005336468 A (Nemoto). English abstract of the Nemoto reference is relied upon herein. 

Considering 31 – 34, Haider-Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of the specific nucleating agent in the subject claims. However, Wang teaches the use of nucleating agents, such as titanium oxide (considered inorganic white pigment), aluminum oxide and silicon oxide, in PLA comprising compositions in order to improve the efficiency and crystal performance of PLA to get high molecular weight PLA with excellent processability and mechanical property [Derwent Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use Wang’s nucleating agents in Haider-Guo’s PLA filament processing when it is desire to the improve efficiency and crystal performance of PLA.  
   
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. US 2015/0231829 A1 (Haider) in view of GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) and further in view of Suzuki et al. JP-2010150365 A (Suzuki) and of and of Krishnaswamy WO 2011/146484 A2 (Krishnaswamy), as evidenced by Nemoto JP-2005336468 A (Nemoto). English abstract of the Nemoto reference is relied upon herein. 

Considering claim 35, Haider-Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of carbon black as the nucleating agent in the subject claims. However, Krishnaswamy teaches PLA comprising compositions wherein carbon black is used as the nucleating agent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use carbon black as the nucleating agent in Guo’s PLA filament processing when it is desire to provide the filament with black color.  
  
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on June 08, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, including the Declaration by inventor Luo, the examiner has withdrawn the 103 rejections over Guo as detailed in Office action dated December 10, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant's arguments filed on June 08, 2022 have been carefully consider but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

                                                                                                                                                                                                        




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786